DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/21, 05/18/20, & 02/18/20 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the “microarrayer 10” does not show in the figures in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
illumination means in claims 1, 3-4, 6, and 8-9.
by means of illumination means in claim 1.
processing means in claim 6.
control means in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 3-4, 6, and 8-9; these claims invokes 112(f) as discussed above. The claims provide for the “illumination means”, the “by means of illumination means”, the “processing means”, and the “control means” but in the specification does not show clearly the structures for these "means" or “by means” to perform the claimed inventions. While the paragraph [0053] of the specification discloses “The microarray 10 will be provided with illumination means to illuminate the surface of the substrate 4 when taking images thereof”, while the paragraph [0051] of the specification discloses “These processing means are specifically adapted to perform image processing to retrieve from the images obtained by cameras 1 and 2 information on the quality of the microarrays produced on the substrate”, the specification fails to discloses structure that corresponds to these types of the “means”, “by means of” in claims. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite.
Regarding claim 1 recites the limitation "a camera" in lines 9 and 13.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 1; the limitation “determining for the substrate and reagent an optimal time interval…” is vague and unclear. For the purpose of examination, this limitation is considered to be “determining for the substrate and reagent by an optimal time interval…”. Verification is required.
	Regarding claim 1 recites the limitation "the distance" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2 and 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C., second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Regarding claims 1, 3-4, 6, and 8-9; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wulf et al (US Patent No. 7, 371,347).
Regarding claim 6; Wulf et al discloses a device for manufacturing a microarray and verifying the quality of said microarray, the device comprising:
a print head (3 @ figures 1 and 9) adapted to load at least one reagent (col.2 lines 13-17: e.g., Numerous pipetting devices or dispensing devices are known from the prior art which have an optical observation device for measuring luminescence phenomena resulting from the addition of a reagent in order to be able to detect determined ingredients in the wells of the microplate), the print head (3 @ figures 1 and 9) being adapted to move with respect to a substrate (1 @ figure 1) and to dispense said at least one reagent on the substrate (1 @ figure 1), during a print pass, to obtain a microarray (2 @ figure 1);
illumination means (371 @ figure 9) for illuminating the substrate (1 @ figure 1);
a camera (4 @figures 1 and 9) for obtaining an image of the printed microarray (2 @ figures 1 and 9) on the substrate (1 @figure 1);
processing means (5 @ figure 1) connected to said camera (4 @ figure 1) for processing the obtained image to verify the quality of the microarray (2 @figure 1), wherein the illumination means (371  @figure 9) and the camera (4 @ figures 1 and 9) are connected to the print head (3 @ figures 1 and 9) and are adapted to move with respect to the substrate (1 @ figure 1) together with the print head (3 @ figure 1), the illumination means -4-Atty. Dkt. No. 116136-0107 (P187433.US.01) (371 @ figure 9) and the camera (4 @ figures 1 and 9) being positioned to move behind the print head (3 @ figure 1), wherein the device further comprises:
control means (11, 31, 41 @ figure 1) adapted to control the movement of the assembly of the print head (3 @ figure 1), illumination means (371 @ figures 1 and 9) and the camera (4 @ figure 1) with respect to the substrate (1 @ figure 1), the control means (11, 31, 41 @ figure 1) being adapted to receive information relating an optimal time interval (col.13 lines 31-46: e.g., The dispensing comb 32 moves at constant speed over the visual field of the camera 42. The time interval between two successive dispensing steps can easily be determined from the known data--distance between two columns of an MP 2, constant traveling speed of the comb 32, and defined parameterized observation period of the camera 42--i.e., the opening and closing of the observation time window for every column in which dispensing is carried out is calculated by means of software) between the step of printing of the microarray (2 @ figure 1) and the step of illuminating the substrate (1 @ figure 1) and the control means (11, 31, 41 @ figure 1) being adapted to move the assembly of the print head (3 @ figure 1), illumination means (371 @ figure 9) and the camera (4 @ figure 1) with respect to the substrate (1 @ figure 1) at a determined speed adapted to allow obtaining the image of the microarray (2 @ figure 1) after said optimal time interval.
Regarding claim 8; Wulf et al discloses the illumination means (371 @ figure 9) are positioned to allow illumination in a direction perpendicular to the substrate (1, 2 @ figures 1 and 9).
Regarding claim 9; Wulf et al discloses the illumination means (371 @ figure 9) are adapted for providing pulsed illumination of the substrate (1, 2 @ figures 1 and 9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf et al (US Patent No. 7,371,347) in view of Greef et al (US 2018/0264464).
Regarding claim 7; Wulf et al discloses all of feature of claimed invention except for the substrate with a reflective surface, such as a mirror, positioned, seen from the camera's perspective, behind the substrate, and using the reflective surface to reflect light towards to camera (1030 @ figure 10) to thereby improve the contrast of the image obtained. However, Greef et al teaches that it is known in the art to provide the substrate (1012 @ figure 10 and paragraph [0164]) with a reflective surface (1024 @ figure 10), positioned, seen from the camera's perspective (1030 @ figure 10), behind the substrate (1024 @ figure 10), and using the reflective surface (1024  @figure 10) to reflect light (1023b @ figure 10) towards to camera (1030 @ figure 10) to thereby improve the contrast of the image obtained (paragraph [0255]). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Wulf et al with limitation above as taught by Greef et al for the purpose of allowing for improved accuracy in the diagnosis of infectious disease and the sensitivity and resolution of the images captured by the image acquisition system are maintained.
Regarding claim 10; Wulf et al discloses all of feature of claimed invention except for dispensing said at least one reagent on a Nitrocellulose film substrate. However, Greef et al teaches that it is known in the art to provide dispensing said at least one reagent on a Nitrocellulose film substrate (paragraph [0016]: e.g., method for producing a nitrollulose strip on a substrate by using a dispensing device; providing a removable framed mask on top of the substrate to define the shape, size and thickness of the strip; dispensing a nitrollulose-based polymer mixture through the frame onto the substrate). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Wulf et al with limitation above as taught by Greef et al for the purpose of allowing for improved accuracy in the diagnosis of infectious disease and the sensitivity and resolution of the images captured by the image acquisition system are maintained.



Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf et al (US Patent No. 7,371,347) in view of Fisher et al (US Patent No. 6,689,319).
Regarding claim 1; Wulf et al discloses a method for manufacturing a microarray and verifying the quality of said microarray, the method comprising:
loading said at least one reagent in a dispensing print head (3 @figures 1 and 9), in a predetermined arrangement (col.2 lines 13-17: e.g., Numerous pipetting devices or dispensing devices are known from the prior art which have an optical observation device for measuring luminescence phenomena resulting from the addition of a reagent in order to be able to detect determined ingredients in the wells of the microplate);
moving the print head (3 @ figure 1) with respect to a substrate (1 @ figure 1) and dispensing said at least one reagent on the substrate (1 @ figure 1), during a print pass, to obtain a microarray (2 @ figure 1);
illuminating the substrate (1 @figure 1) using illumination means (371 @figure 9) and obtaining an image of the printed microarray (2 @figure 1) on the substrate (1 @ figure 1) using a camera (4 @ figure 1);
processing the obtained image to verify the quality of the microarray (2 @ figure 1), wherein the step of obtaining an image of the printed microarray (2 @ figure 1) comprises:
illuminating the substrate (1 @ figure 1) and obtaining an image of the microarray (2 @ figure 1) by means of illumination means (371 @figures 1 and 9) and the camera (4 @figure 1) which are connected to and move together with the print head (3 @ figure 1) with respect to the substrate (1 @ figure 1), the illumination means (371  @figures 1 and 9) and the camera (4 @ figure 1) being adapted to move behind the print head (3 @ figure 1), wherein the method further comprises:
determining for the substrate (1 @ figure 1) and the reagent of the dispense print head (3 @ figure 1) by an optimal time interval (col.13 lines 31-46: e.g., The dispensing comb 32 moves at constant speed over the visual field of the camera 42. The time interval between two successive dispensing steps can easily be determined from the known data--distance between two columns of an MP 2, constant traveling speed of the comb 32, and defined parameterized observation period of the camera 42--i.e., the opening and closing of the observation time window for every column in which dispensing is carried out is calculated by means of software) between the step of printing of the microarray (2  @figure 1) and the step of illuminating the substrate (1 @ figure 1) and obtaining an image of the microarray (2 @ figure 1) by the camera (4 @ figure 1), to thereby optimize the contrast of the image (figures 3-4 and col.6 lines 30-34) obtained, and moving the assembly of the print head (3  @figure 1) by a dispensing control (31 @ figure 1), illumination means (371 @ figure 9) and the camera (4 @ figures 1 and 9) with respect to the substrate (1 @ figure 1) at a determined speed adapted to allow obtaining the image of the microarray (2 @ figure 1) after said optimal time interval (col.13 lines 31-46: e.g., The time interval between two successive dispensing steps can easily be determined from the known data--distance between two columns of an MP 2, constant traveling speed of the comb 32). See figures 1-9
Wulf et al discloses all of feature of claimed invention except for determining the distance between the print head and the camera. However, Fisher et al teaches that it is known in the art to provide determining the distance between the print head (10 @ figure 3) and the camera (50 @ figure 3 and col.7 line 63 to col.8 line 11: e.g., the camera controller 150 should be programmed to activate only after a lag time or after the printhead 10 has traveled the distance between the camera 50 and the dispensing orifice 15 of the printhead 10. The programming can be performed by instructing the controller regarding the distance between the camera and the dispensing orifice and/or by manipulation of the image or data file).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Wulf et al with limitation determining the distance between the print head and the camera as taught by Fisher et al for the purpose of improving efficient use of time and computing resources in inspecting the features on a substrate by reducing the imaging data acquired for inspection of features in an array.
Regarding claim 3; Wulf et al discloses the illumination means (371 @ figure 9) are positioned to allow illumination in a direction perpendicular to the substrate (1, 2 @ figures 1 and 9).
Regarding claim 4; Wulf et al discloses the illumination means (371 @ figure 9) are adapted for providing pulsed illumination of the substrate (1, 2 @ figures 1 and 9).


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf et al in view of Fisher et al as applied to claim 1 above, and further in view of Greef et al (US 2018/0264464).
Regarding claim 2; Wulf et al in view of Fisher et al combination discloses all of feature of claimed invention except for the substrate with a reflective surface, such as a mirror, positioned, seen from the camera's perspective, behind the substrate, and using the reflective surface to reflect light towards to camera to thereby improve the contrast of the image obtained. However, Greef et al teaches that it is known in the art to provide the substrate (1012 @ figure 10 and paragraph [0164]) with a reflective surface (1024 @ figure 10), positioned, seen from the camera's perspective (1030 @ figure 10), behind the substrate (1024 @ figure 10), and using the reflective surface (1024  @figure 10) to reflect light (1023b @ figure 10) towards to camera (1030 @ figure 10) to thereby improve the contrast of the image obtained (paragraph [0255]). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Wulf et al with limitation above as taught by Greef et al for the purpose of allowing for improved accuracy in the diagnosis of infectious disease and the sensitivity and resolution of the images captured by the image acquisition system are maintained.
Regarding claim 5; Wulf et al in view of Fisher et al combination discloses all of feature of claimed invention except for dispensing said at least one reagent on a Nitrocellulose film substrate. However, Greef et al teaches that it is known in the art to provide dispensing said at least one reagent on a Nitrocellulose film substrate (paragraph [0016]: e.g., a method for producing a nitrollulose strip on a substrate by using a dispensing device; providing a removable framed mask on top of the substrate to define the shape, size and thickness of the strip; dispensing a nitrollulose-based polymer mixture through the frame onto the substrate). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Wulf et al with limitation above as taught by Greef et al for the purpose of allowing for improved accuracy in the diagnosis of infectious disease and the sensitivity and resolution of the images captured by the image acquisition system are maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Dai et al (US 2008/0006653) discloses automated methods and systems for small volume liquid dispensing, and more particularly, to vision (imaging device/camera) guided and solenoid valve dispensing systems and methods usable for a variety of biomedical and other applications.
2) Carlsson et al (US Patent No. 8,726,944) discloses method in a fraction collector for accurate positioning of a dispensing device with respect to wells of a micro plate in which prior to the dispensing a sensing device is moved over the micro plate the sensing device being able to detect the number of walls between the wells in the rows and columns of the micro plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 23, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886